Citation Nr: 0500756	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for removal of teeth, 
for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to June 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision also denied 
service connection for a right knee disability.  In a written 
statement received at VA in March 2004, the veteran withdrew 
the appeal of the right knee issue.  

In August 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  At that time, the veteran requested 
advancement of his case on the docket due to advancing age.  
As the case is now ready for appellate review, there is no 
prejudice to the veteran by any failure to rule on that 
motion.    

The issue of service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Based on a review of the arguments and testimony, it is 
unclear whether the veteran may be seeking entitlement to VA 
outpatient dental treatment.  He has indicated that he is 
pursuing his claim because he would like new plates of teeth.  
Such a claim for service connection of a dental disorder also 
raises a claim for outpatient dental treatment.  Hays v. 
Brown, 5 Vet. App. 302 (1993).  The veteran's present claim 
has been treated as a straightforward claim for service 
connection and compensation, so the issue of entitlement to 
outpatient dental treatment will not be adjudicated.  If he 
indeed intends to pursue a claim for outpatient dental 
treatment, he should contact and so inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

Under the laws administered by VA, in the absence of dental 
trauma, disability compensation is not payable.


CONCLUSION OF LAW

Service connection for removal of teeth for the purposes of 
compensation is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations were codified at 38 
C.F.R. 3.102. 3.156(a), 3.159 and 3.326 (2004).  

The VCAA, however, is not applicable in cases, as here, where 
there is no reasonable possibility the veteran can prevail in 
his appeal; the law is dispositive and facts are not in 
dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); also see Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also 
VAOPGCPREC 5-2004.

In circumstances such as these, further development would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Factual Background

The veteran claims that he is entitled to service connection 
for removal of his teeth for the purposes of compensation 
because the plates that were fitted for him on active duty in 
February 1946 have deteriorated and have had to be replaced.  

VA has unsuccessfully attempted to obtain the service medical 
records as well as alternative sources of treatment, 
including Surgeon General's Office Records, sick and morning 
reports from the veteran's units, including Company A, 302 
Army Signal Battalion, and the 97th Signal Unit, in 
Heidelberg and Bamberg, Germany, for his period of service.  
Multiple requests were made to the National Personnel Records 
Center (NPRC) from September 2000 to March 2002.  The 
response from NPRC, set forth in a formal finding of 
unavailability, in April 2002, shows no records were found 
for the veteran.  The appellant's service medical records are 
presumed lost in the 1973 NPRC fire.  In cases such as these, 
the VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of this veteran's claim is undertaken with 
this duty in mind.

The evidence does not show complaints, treatment or findings 
related to the teeth.  The veteran argues that he deserves 
service connection for removal of teeth because the teeth 
were removed in 1947 in service.  He contends that in January 
1947, while stationed in Germany with the 97th Signal 
Squadron, he was sent from Bamberg to Heidelberg for removal 
of his teeth as treatment for a tooth abscess.  He has 
testified that while in Heidelberg, he saw a dentist who 
pulled his teeth and put partial plates in their place.  He 
indicated that since service, over time the wires and plates 
have deteriorated and he has had to have them replaced.  He 
has had bones cut and other teeth removed as part of the 
replacement process.  He feels he needs a new set of plates 
and that this should be service connected.  

The veteran has attached a copy of travel orders dated in 
January 1947 in which he is named as one of several soldiers 
sent on temporary duty from Bamberg to Headquarters 301st 
Signal Battalion in Heidelberg for the purpose of installing, 
operating and observing signal equipment.  He contends this 
supports his claim for removal of teeth.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

The veteran does not claim, nor does the evidence otherwise 
show, that he sustained dental trauma in service.  And mere 
treatment in service, e.g., extracting teeth, abscesses etc., 
is not tantamount to "Class II(a)" dental trauma as this 
term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former 
§ 17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997).  The alleged teeth removal cannot be service 
connected for the purposes of compensation.  

The veteran urges in his testimony that he developed disease 
which led to abscess due to improper hygiene secondary to the 
rigors of military life.  He has not alleged improper 
treatment.  Even assuming without deciding that the veteran 
did not receive optimal dental treatment to during active 
duty, he still is not entitled to service connection as such 
failure does not constitute service trauma under VAOPGCPREC 
5-97 (the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service). 

When, as here, the law is dispositive of the claim, it should 
be denied because of lack of entitlement under the law - 
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

The claim for service connection for removal of teeth for the 
purposes of compensation is denied.  


REMAND

A review of the VA treatment record reflects current findings 
of PTSD, depression, anxiety, and chronic alcoholism.  In a 
statement received in April 2001, as well as during his 
testimony before the undersigned Veteran's Law Judge, the 
veteran identified several stressors occurring during 
service, which he believes support the diagnosis of PTSD.  
However, it does not appear that all possible attempts have 
been made to verify any of the veteran's alleged stressors 
through official sources.  There is no indication in the 
available service record, his Certificate of Military 
Service, that the veteran was awarded any decorations 
indicative of combat.  

The veteran's reported stressors include: (1) shooting two 
German youths believed to be Nazi radicals in February 1946, 
upon leaving the GI Club known as the Stardust Ballroom in 
Heidelberg.  He reported using a 9 MM Beretta, which was not 
military issue but which he carried at the urging of some 
more senior soldiers who knew many Germans were still hostile 
to the Americans.  However, he never reported this incident; 
(2) being subjected to incoming fire and mortar attacks; and 
(3) assisting his injured comrade/partner who took shrapnel 
to the chest and incurred as serious wound.  The veteran 
removed his comrade's shirt and wrapped it around him to stop 
the heavy bleeding and then got him to the aid station.  This 
occurred when he was with the 301st Signal Corp, 3rd Army.  
They were taking incoming fire, moving fast forward to the 
German signal station and the Germans were trying to destroy 
the U.S. Signal Battalion because they were taking care of 
all of the operations for the 3rd Army in Europe.  He could 
not give a name of his wounded comrade because he had only 
been in the unit two days or so.  This occurred in late April 
or early May 1945.  He remembers the 301st Signal Corps was 
working under General Patton.  In this regard, it may not be 
possible to verify all of the specific stressors identified 
by veteran.  However, an attempt to do so should be made.  
Specifically, it would be helpful to know if there is a 
record of the veteran's unit in late April and early May 1945 
which confirms the location and circumstances described by 
the veteran.

In hearing testimony provided in August 2004, the veteran and 
his representative indicated that the veteran received 
treatment at the Prescott VA Center.  It appears that he has 
been seen in therapy by a nurse practitioner at that facility 
for mental health counseling.  Records were requested in 
early March 2004 and show that the veteran was in 2001 
scheduled to be sent to a field examiner for support and 
clarification.  Any additional VA medical records showing 
treatment for the veteran's psychiatric condition may prove 
relevant to the claim and should be obtained.  See Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
in order to determine whether a diagnosis of PTSD is 
supported by a verified stressor.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Make arrangements to obtain the 
veteran's psychiatric treatment records 
from the Prescott VA clinic, VA Northern 
Arizona Health Care System, dated from 
March 2004 to the present time.

2.  Review the file and prepare a summary 
of the veteran's claimed stressors, to 
include those discussed in the body of 
this REMAND.  The summary and all 
associated documents should be sent to 
Army's Center for Unit Records Research 
(CURR),798 Cissna Road, Springfield, 
Virginia 22150-3197.  CURR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  Thereafter, the RO 
should prepare a memorandum describing 
which of the veteran's stressors have 
been verified and established as having 
occurred during military service.

3.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim.  The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) is completed.

5.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


